DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 9/10/2021 is acknowledged. Non-elected claims 9-12 were canceled by applicant. Election was made without traverse in the reply filed on 9/10/2021.
Drawings
Figures 1, 1A, 1B, and 1C should be designated as Prior Art because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. This application is a CON of 13/406,876, which fixed these errors.   
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 14a and 14b must be shown and labeled in Figures 1 and Figure 1B as was done in the 01/03/2017 Replacement Drawing for the parent application 13/406,876 or the feature(s) canceled (s).  No new matter should be entered. This application is a CON of 13/406,876, which fixed these errors.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated venting and draining feature incorporated into the canopy seal weld (claims 1, 19) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. The canopy seal weld that has the alleged vent and drain is shown in Applicant’s Figure 2A. Canopy seal weld is shown at 35. There are no apparent vents or drains in this canopy seal weld.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first end of the latch assembly connected to the second end of the rod travel housing (claims 1, 19) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. Figure 2 shows the attachment between the latch assembly 38 (inside 34 as shown in Fig. 2A) and the rod travel housing 36 being at the first end of the rod travel housing, not the second end. The first end of the rod travel housing must be its bottom as defined earlier in the claim: “the first end of the rod travel housing threadably coupled to…the second end of the latch housing.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rod travel housing comprising a hex shape machined thereon (claims 13, 19) must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered. 
(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in line 8 of ¶ 15, “of” should be inserted between “first end” and “the rod travel” as was done in the 12/04/2014 Specification amendment of the parent case;
in ¶ 22, “RCCS” should be “RCCA” as was fixed in the 12/04/2014 Specification amendment of the parent case;
¶ 8 should be amended as it was in the 01/03/2017 Specification replacement paragraph;
This application is a CON of 13/406,876, which fixed these errors. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed “integrated venting and draining feature incorporated into the canopy seal weld” does not have sufficient antecedent basis in the only mention of this feature that the Examiner can find is a generic reference in ¶ 27. No specific description of the structure or arrangement of these feature relative to all the other claimed components can be found in the Specification. No specific “vent” or “drain” can be found in the Specification. 
Claim Objections
Claim 19 is objected to because of the following informalities:  the period after “nickel alloy” should be deleted since this is not the end of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an integrated venting and draining feature in claim 1 and claim 19. This limitation uses a generic placeholder (“feature”) coupled with functional language (“venting and draining”) but no structure is recited to perform these functions. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the (s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, and 13-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim limitation “an integrated venting and draining feature” in claims 1 and 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  	The claimed “integrated venting and draining feature incorporated into the canopy seal weld” does not have sufficient antecedent basis in the Specification. The only mention of this feature that the Examiner can find is a generic reference in ¶ 27. No specific description of the structure of this feature—or its arrangement or relation relative to all the other claimed components—can be found in the Specification. No (b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 19 recite “absent a canopy seal weld and a threaded connection.” This limitation is unclear, as it can be interpreted in multiple different ways: (1) there can be a canopy seal weld or a threaded connection, but not both simultaneously, (2) there can be neither a canopy seal weld NOR a threaded connection. If (1) is intended, at least one of a canopy seal weld and a threaded connection.” If (2) is intended, Examiner suggests changing the wording to “absent a canopy seal weld and absent a threaded connection.”
Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the latch housing, rod travel housing, and latch assembly. 
 	Claims 1 and 19 recite “the first end of the latch assembly connected to the second end of the rod travel housing.” Looking at Figure 2, this would mean that latch assembly 38 (inside 34) is connected to the top of rod travel housing 36, which is clearly not what is shown. The first end of the rod travel housing must be its lower end, as previously defined in the claim: “the first end of the rod travel housing 36 threadably coupled to…the second end of the latch housing 34.” The only connection between 36 and 34 is at the base of 36 and the top of 34. Therefore, the first end of 36 must be its base. This cannot be true if “the first end of the latch assembly 38 connected to the second [top] end of the rod travel housing 36” as recited toward the end of the claim. The claim therefore defines conflicting structural relationships.  	For the purpose of examination, Examiner must assume that the claims intend to recite “the first end of the latch assembly connected to the first end of the rod travel housing.” 
Claim 6 recites a product and process in the same claim. Claim 6 recites the product of an integrated latching house-latch housing nozzle as well as the process of installing the component into the reactor vessel head as an integrated unit. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p)(II). In this case, the apparatus claim is properly directed towards an integrated unit, but the process of installing it, either as two separate components that are subsequently integrated or as a single component that has previously been integrated, is not a claimable feature since this is an apparatus claim.  	For the purposes of examination, in order to treat claim 6 as a proper apparatus claim, Examiner will interpret “installed” as “capable of being installed” or “installable.” 

Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, second paragraph, for its dependency upon an above–rejected claim and for the same reasons. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that the first end of the latch housing is integrated with the second end of the latch housing nozzle to form a single component. This recitation is already taught by parent claim 1, which recites “the first end of the latch housing integrated with the second end of the latch housing nozzle.” If these two components are integrated together, then they necessarily “form a single component” and are capable of being installed into an RV head as such. 	  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. (s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	As detailed in the above 112(f), 112(b), Specification objection, and Drawing objection sections, neither the Specification nor the Drawings for this application adequately describe or show any structure for the claimed “integrated venting and draining feature” of claims 1 and 19. The entirety of the mention in the disclosure of this feature is in ¶ 27 of the Specification where generic “integral venting and draining features” are listed as an “advantage associated with the CRDM assembly of the present invention.” This is inadequate to show possession of any actual vent or drain.  	The canopy seal weld that has the alleged vent and drain is shown in Applicant’s Figure 2A. Canopy seal weld is shown at 35. There are no apparent vents or drains in this canopy seal weld. 
Claims 1-6, 8, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claims 1 and 19 recite “an integrated venting and draining feature incorporated into the canopy seal weld.” A canopy seal weld is a circular-shaped weld, as explained in the abstract of Takanabe1. In nuclear reactor control rods, the canopy seal weld has (Takanabe, abstract and also page 26, second column, second paragraph), although this threading is not part of the weld itself. The weld itself is simply the joint where two metallic components are heated and then sealed together. The purpose of all seal welds is to prevent leakage, hence the term “seal.” It is therefore counterintuitive to have a canopy seal weld that is designed to allow venting and draining, as recited in the claims. The seal weld is intended to prevent venting (i.e., gas escape) and draining (i.e., liquid escape). Thus, there is no possible way that the skilled artisan can take a canopy seal weld—just a circular-shaped seal weld between two components—and “incorporate” “integrated venting and draining” features into the weld. This makes no sense. Therefore, the skilled artisan cannot possibly make such a weld, or take an existing canopy weld and somehow adapt it to be non-sealing but instead venting and draining. Moreover, the accompanying disclosure provides no assistance to enable the skilled artisan to accomplish this feat—no vent or drain is shown/labeled in the Drawings, and no description whatsoever of the responsible structure is described in the Specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
Claims 1–6, 8, and 14–18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of Klarner (US 2005/0084056 A1) and Mazuy (US 2007/0140406).

Regarding claim 1, AAPA teaches (Figs. 1, 1A, 1B, 1C) a control rod drive mechanism assembly for a nuclear reactor having a reactor vessel, a reactor core, and a reactor vessel head, the control rod drive mechanism assembly comprising:  	a latch housing nozzle (12) comprising a first end (lower end in Fig. 1) and a second end (upper end in Fig. 1), the first end of the latch housing nozzle attached to the reactor vessel head (via weld 11); (14) comprising a first end (bottom of 14) and a second end (top of 14), the first end of the latch housing integrated (13) with the second end of the latch housing nozzle;  	a rod travel housing (16) comprising a first end (bottom of 16) and a second end (top of 16), the first end of the rod travel housing (bottom end of 16) threadably coupled to and canopy seal welded (“The rod travel housing is threaded into the latch housing and seal welded with another canopy seal weld,” ¶ 6; both the threading and the canopy seal weld are shown in Fig. 1B) to the second end of the latch housing (top of 14); and  	a latch assembly (18; positioned inside 14) comprising a first end (top of 18) and a second end (bottom of 18), the first end of the latch assembly connected to (see Fig. 1B where the bottom of unlabeled 16 touches the top of 18; also, “The other end of the rod travel housing 16 is attached or connected to one end of a latch assembly 18,” ¶ 8) the [first]2 end of the rod travel housing (bottom of 16). 

AAPA does not teach that the connection between the latch housing and the latch housing nozzle is absent a canopy seal weld and a threaded connection. 

Klarner does. Klarner teaches (Fig. 4) a latch housing 40 and nozzle 30 welded with a different type of weld, a full penetration bimetallic weld (70): “A guide tube flange or adaptor 40 is then attached to each integral guide tube nozzle 30 via a full penetration weld 70
The combination of the bimetallic weld of Klarner with the CRDM of AAPA would have produced a CRDM assembly that utilized a bimetallic weld instead of a canopy weld/screw.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of AAPA, a person of ordinary skill would have predicted that combining Klarner’s bimetallic weld with the CRDM assembly of AAPA would have produced Applicant’s claimed invention. The skilled person’s motivation for the combination would have been the expectation of providing a more reliable CRDM assembly without the leakage and corrosion concerns known to be caused by canopy welds, as explained by AAPA (background of the invention, Specification, ¶ 13) and wherein a full penetration bimetallic weld “advantageously does not require any further post weld heat treatments,” as stated by Klarner, ¶ 24.  

This combination does not teach an integrated venting and draining feature incorporated into the canopy seal weld. As described in the above 112, first paragraph, rejection, the Examiner is unaware of any manner in which a canopy seal weld itself can have an integrated venting and draining feature incorporated into it. Therefore, the art is applied as best as possible. For example, a weld may be adjacent to a structure that allows for venting and draining, as taught by Mazuy. 
Mazuy is in the same art area of welds for nuclear reactors and teaches (Figs. 2 and 3) a rod travel housing (14) inserted into the top of a latch housing (13), these two housings connected by a weld (18), wherein an adjacent structure (see the open torus space formed by lips 14b and 13d, and also formed just above threaded surfaces 14a ) may allow for venting and draining. A purpose for this teaching is, as described by Mazuy (¶¶ 59–62), that this type of sealing weld 18 between O-shaped lips 14b,13d has an advantage over the prior art of being easily performed on-site and, consequently, easily disassembled by grinding when repair/maintenance operations are needed. Following such operations, the lips are easily welded on-site. 
The combination of the circular weld shape of Mazuy with the CRDM of above-combined AAPA with Klarner would have produced a CRDM assembly that utilized both a bimetallic weld and a circular seal weld, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined AAPA with Klarner, a person of ordinary skill would have predicted that combining Mazuy’s circular weld with above-combined AAPA with Klarner's assembly would have produced Applicant's claimed invention of a CRDM assembly utilizing different known types of welds. The skilled person’s motivation for the combination would have been the expectation of, as described by Mazuy (¶¶ 59–62), that this type of sealing weld 18 between O-shaped lips 14b,13d has an advantage over the prior art of being easily performed on-site and, consequently, easily disassembled by grinding when repair/maintenance operations are needed. Following such operations, the lips are easily welded on-site. 
Accordingly, claim 1 is rejected as obvious over AAPA in view of Klarner and Mazuy. 

Regarding claim 2, modified AAPA teaches all the elements of the parent claim. Additionally, this combination teaches that the reactor vessel is a pressurized reactor vessel (AAPA, ¶ 3, “the reactor vessel is typically pressurized to a high internal 

Regarding claim 3, modified AAPA teaches all the elements of the parent claim. Additionally, AAPA teaches wherein the first end of the latch housing is welded (13, Fig. 1A) to the second end of the latch housing nozzle to form a single integrated component. As already combined above in response to claim 1, Klarner also teaches this as weld 70, Figure 4. 
Regarding claim 4, modified AAPA teaches all the elements of the parent claim. Additionally, AAPA teaches wherein the first end of the latch housing and the second end of the latch housing nozzle are welded (13, Fig. 1A), and, as already combined above in response to claim 1, this weld is replaced with the full penetration bimetallic weld 70 in Figure 4 of Klarner.
Regarding claim 5, modified AAPA teaches all the elements of the parent claim. Additionally, AAPA teaches wherein the first end of the latch housing and the second end of the latch housing nozzle are fabricated to form a single component (via weld 13, Fig. 1A). As already combined above in response to claim 1, Klarner also teaches this as weld 70, Figure 4.
Regarding claim 6, modified AAPA teaches all the elements of the parent claim. Additionally, this combination teaches  	wherein the first end of the latch housing is integrated with the second end of the (AAPA, via weld 13, Fig. 1A; as already combined above in response to claim 1, Klarner also teaches this as weld 70, Figure 4) and  	is [installable]3 into the reactor vessel head as an integrated unit (because the latch housing and latch housing nozzle are welded together, they form a unitary structure that is capable of being installed as an integrated unit). 
Regarding claim 8, modified AAPA teaches all the elements of the parent claim. Additionally, AAPA teaches wherein the latch assembly comprises a drive rod assembly (20) (“The latch assembly 18 includes the drive rod assembly 20,” ¶ 8), wherein a rod control cluster assembly (22) is attached to the drive rod assembly (¶ 9, “the drive rod assembly 20 is attached to the RCCA 22”) such that as the drive rod assembly is moved upwardly and downwardly, the rod control cluster assembly is correspondingly retracted and inserted into the reactor core (¶ 10, “the CRDM assembly 10 can withdraw, hold, or insert the RCCA 22 in response to electrical signals from the CRDM control system”) to control a rate of nuclear reaction in the reactor core (¶ 2, “movable control rods are dispersed throughout the reactor core to enable control of the overall rate of fission” and “inserting a control rod into the core causes neutrons to be absorbed without contributing to fission in an adjacent fuel rod” and “retracting the control rod reduces the extent of neutron absorption and increases the rate of the nuclear reaction and the ). 	
Regarding claim 14, modified AAPA teaches all the elements of the parent claim. Additionally, Klarner teaches wherein the latch housing nozzle (130, Fig. 4) is comprised of a thermally treated nickel alloy (coating 180 can be “nickel-based alloys” or “nickel-chromium alloys such as Inconel,” ¶ 25). Such materials are suitable because they are known for the protective benefits, ¶ 25. Mazuy also teaches this: “the adapter tube made of nickel alloy,” ¶ 51. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a thermally treated nickel alloy like those suggested by Klarner and Mazuy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 15, modified AAPA teaches all the elements of the parent claim. Mazuy further teaches using 304 stainless steel, ¶ 40. This combination does not explicitly teach wherein the latch assembly is comprised of Type 304 and
Regarding claim 16, modified AAPA teaches all the elements of the parent claim. This combination does not explicitly teach wherein the latch assembly is comprised of stellite hard facing materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized stellite hard facing materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is well-aware that stellite is known for its excellent wear resistance, and thus would have been motivated to utilize such a material within the extreme environment of a nuclear reactor. 
Regarding claim 17, modified AAPA teaches all the elements of the parent claim. Additionally, Klarner teaches that chromium materials are beneficial in these CRDM assemblies in ¶ 22 and ¶ 25 but does not explicitly suggest it for the latch assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized hard chromium plating for the latch assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is well-aware that chromium is known for its excellent corrosion and wear resistance, and thus would have been motivated to utilize such a material within the extreme environment of a nuclear reactor. 
Regarding claim 18, modified AAPA teaches all the elements of the parent claim. Additionally, AAPA teaches wherein the rod travel housing is absent a top vent screw (no vent screw can be seen atop rod travel housing 16, Figs. 1 or 1C; nor is any type of screw or threading or vent mentioned in the corresponding AAPA passages). Nor can any top vent screw be seen in the apparatuses of Klarner or Mazuy. 
Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined AAPA with Klarner and Mazuy, further in view of Hellandbrand (US 2007/0286326). 
Regarding claim 13, modified AAPA teaches all the elements of the parent claim, including the rod travel housing (16, Fig. 1). AAPA is silent as to the cross-sectional shape of this housing. 
Hellandbrand does teach this. Hellandbrand is in the same art area of control rods for nuclear reactors (abstract) and teaches (Fig. 2) wherein a control rod travel housing (34) comprises a hex shape machined thereon (“The fastener bolt head 34…has a torque contour… the torque contour is shown as hex,” ¶ 25), the hex shape configured to assist in torqueing of the rod travel housing to an outer housing (e.g., 74) (“The fastener bolt head 34, on the side opposite the shank, has a torque contour that can be engaged by a torque tool such as a hex driver to place the shank in engagement with the female latch profile on the interior of the control rod guide thimble,” ¶ 25). 
A purpose for this teaching is, as described by Hellandbrand (¶ 25), to provide a shape “that can be engaged by a torque tool such as a hex driver.” Hex drivers are widely available and used pervasively in the nuclear art. 
The combination of the hex shape of Hellandbrand with the CRDM of modified AAPA would have produced a CRDM assembly that utilized both a bimetallic weld and 
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified AAPA, a person of ordinary skill would have predicted that combining Hellandbrand’s hex shape with modified AAPA's CRDM would have produced Applicant's claimed invention of a CRDM including a rod travel housing employing a conventional hexagonal shape. The skilled person’s motivation for the combination would have been the expectation of, as described by Hellandbrand (¶ 25), to provide a shape “that can be engaged by a torque tool such as a hex driver.” Hex drivers are widely available and used pervasively in the nuclear art.  
Regarding claim 19, AAPA teaches (Figs. 1, 1A, 1B, 1C) a control rod drive mechanism assembly for a nuclear reactor having a reactor vessel, a reactor core, and a reactor vessel head, the control rod drive mechanism assembly comprising:  	a latch housing nozzle (12) comprising a first end (lower end in Fig. 1) and a second end (upper end in Fig. 1), the first end of the latch housing nozzle attached to the reactor vessel head (via weld 11);  	a latch housing (14) comprising a first end (bottom of 14) and a second end (top of 14), the first end of the latch housing integrated (13) with the second end of the latch housing nozzle;  	a rod travel housing (16) comprising a first end (bottom of 16) and a second end (top of 16), the first end of the rod travel housing (bottom end of 16) threadably coupled (“The rod travel housing is threaded into the latch housing and seal welded with another canopy seal weld,” ¶ 6; both the threading and the canopy seal weld are shown in Fig. 1B) to the second end of the latch housing (top of 14); and  	a latch assembly (18; positioned inside 14) comprising a first end (top of 18) and a second end (bottom of 18), the first end of the latch assembly connected to (see Fig. 1B where the bottom of unlabeled 16 touches the top of 18; also, “The other end of the rod travel housing 16 is attached or connected to one end of a latch assembly 18,” ¶ 8) the [first]4 end of the rod travel housing (bottom of 16);  	wherein the rod travel housing is absent a top vent screw (no vent screw can be seen atop rod travel housing 16, Figs. 1 or 1C; nor is any type of screw or threading or vent mentioned in the corresponding AAPA passages). 

AAPA does not teach that the connection between the latch housing and the latch housing nozzle is absent a canopy seal weld and a threaded connection, or the nickel alloy. 

Klarner does. Klarner teaches (Fig. 4) a latch housing 40 and nozzle 30 welded with a different type of weld, a full penetration bimetallic weld (70): “A guide tube flange or adaptor 40 is then attached to each integral guide tube nozzle 30 via a full penetration weld 70,” ¶ 24. Additionally, Klarner teaches wherein the latch housing nozzle (130, Fig. 4) is comprised of a thermally treated nickel alloy (coating 180 can be “nickel-based alloys” or “nickel-chromium alloys such as Inconel,” ¶ 25)
The combination of the bimetallic weld and nickel material of Klarner with the CRDM of AAPA would have produced a CRDM assembly that utilized a bimetallic weld instead of a canopy weld/screw and used a nickel alloy as a suitable material.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of AAPA, a person of ordinary skill would have predicted that combining Klarner’s bimetallic weld with the CRDM assembly of AAPA would have produced Applicant’s claimed invention. The skilled person’s motivation for the combination would have been the expectation of providing a more reliable CRDM assembly without the leakage and corrosion concerns known to be caused by canopy welds, as explained by AAPA (background of the invention, Specification, ¶ 13) and wherein a full penetration bimetallic weld “advantageously does not require any further post weld heat treatments,” as stated by Klarner, ¶ 24.  
Regarding the nickel alloy, such materials are suitable because they are known for the protective benefits, ¶ 25. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a thermally treated nickel alloy like those suggested by Klarner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

This combination does not teach an integrated venting and draining feature incorporated into the canopy seal weld. As described in the above 112, first paragraph, rejection, the Examiner is unaware of any manner in which a canopy seal weld itself can have an integrated venting and draining feature incorporated into it. Therefore, the art is 
Mazuy is in the same art area of welds for nuclear reactors and teaches (Figs. 2 and 3) a rod travel housing (14) inserted into the top of a latch housing (13), these two housings connected by a weld (18), wherein an adjacent structure (see the open torus space formed by lips 14b and 13d, and also formed just above threaded surfaces 14a and 13c) may allow for venting and draining. A purpose for this teaching is, as described by Mazuy (¶¶ 59–62), that this type of sealing weld 18 between O-shaped lips 14b,13d has an advantage over the prior art of being easily performed on-site and, consequently, easily disassembled by grinding when repair/maintenance operations are needed. Following such operations, the lips are easily welded on-site. 
The combination of the circular weld shape of Mazuy with the CRDM of above-combined AAPA with Klarner would have produced a CRDM assembly that utilized both a bimetallic weld and a circular seal weld, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined AAPA with Klarner, a person of ordinary skill would have predicted that combining Mazuy’s circular weld with above-combined AAPA with Klarner's assembly would have produced Applicant's claimed invention of a CRDM assembly utilizing different known types of welds. The skilled person’s motivation for the combination would have been the expectation of, as described by Mazuy (¶¶ 59–62), that this type of sealing weld 18 between O-shaped lips 14b,13d has an advantage over the prior art of being easily performed on-site and, consequently, easily disassembled 
While AAPA teaches the rod travel housing (16, Fig. 1), AAPA is silent as to the cross-sectional shape of this housing being hexagonal. 
Hellandbrand does teach this. Hellandbrand is in the same art area of control rods for nuclear reactors (abstract) and teaches (Fig. 2) wherein a control rod travel housing (34) comprises a hex shape machined thereon (“The fastener bolt head 34…has a torque contour… the torque contour is shown as hex,” ¶ 25), the hex shape configured to assist in torqueing of the rod travel housing to an outer housing (e.g., 74) (“The fastener bolt head 34, on the side opposite the shank, has a torque contour that can be engaged by a torque tool such as a hex driver to place the shank in engagement with the female latch profile on the interior of the control rod guide thimble,” ¶ 25). 
A purpose for this teaching is, as described by Hellandbrand (¶ 25), to provide a shape “that can be engaged by a torque tool such as a hex driver.” Hex drivers are widely available and used pervasively in the nuclear art. 
The combination of the hex shape of Hellandbrand with the CRDM of modified AAPA would have produced a CRDM assembly that utilized both a bimetallic weld and a circular seal weld, and a hex shaped housing for easy torqueing, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of modified AAPA, a person of ordinary skill would have predicted (¶ 25), to provide a shape “that can be engaged by a torque tool such as a hex driver.” Hex drivers are widely available and used pervasively in the nuclear art.
Mazuy further teaches using 304 stainless steel, ¶ 40. This combination does not explicitly teach wherein the latch assembly is comprised of Type 304 and 410 stainless steels. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized 304 and 410 stainless steels, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this case, various types of steels are extremely well-known in the art for their excellent corrosion resistance, e.g., as explained by Klarner in ¶ 22.
Additionally, Klarner teaches that chromium materials are beneficial in these CRDM assemblies in ¶ 22 and ¶ 25 but does not explicitly suggest it for the latch assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized hard chromium plating for the latch assembly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is well-aware that chromium is known for its excellent 
This combination does not explicitly teach that the latch assembly is also comprised of stellite hard facing materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized stellite hard facing materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The skilled artisan is well-aware that stellite is known for its excellent wear resistance, and thus would have been motivated to utilize such a material within the extreme environment of a nuclear reactor.Accordingly, claim 19 is rejected as obvious over AAPA with Klarner and Mazuy in view of Hellandbrand. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see attached 10-page NPL reference Development of advanced CRDM without canopy seal welds. 
        2 see above 112, second paragraph, rejection. Examiner must assume that “second” is intended to recite “first.” 
        3 see the above 112, second paragraph, rejection. In order to treat this as an apparatus claim, Examiner must assume that the claim intends to recite that the integrated component is capable of being installed/installable into the reactor vessel head as an integrated unit. 
        4 see above 112(b) rejection. Examiner must assume that “second” is intended to recite “first.”